NO. 07-06-0016-CR

IN THE COURT OF APPEALS

FOR THE SEVENTH DISTRICT OF TEXAS

AT AMARILLO

PANEL D

MAY 16, 2006
______________________________

RICHARD JOEL ORTEGA,


			Appellant


v.

THE STATE OF TEXAS, 


			Appellee


 _________________________________

FROM THE 108th DISTRICT COURT OF POTTER COUNTY;

NO. 46,448-E; HON. ABE LOPEZ, PRESIDING
_______________________________

Dismissal
_______________________________

Before QUINN, C.J., and REAVIS and CAMPBELL, JJ.
	Richard Joel Ortega appeals from the judgment of the trial court.  We abated the
cause to determine, among other things, whether appellant cared to prosecute the appeal. 
Though he initially stated that he did, he subsequently informed the trial court via two
letters that he did not.  Thereafter, the trial court executed findings of fact and conclusions
of law memorializing appellant's decision to forego appeal.  So too did it attach copies of
appellant's letters to its findings.
	Per Rule 2 of the Texas Rules of Appellate Procedure, we deem appellant's two
letters as requests to withdraw his notice of appeal.  Appellant having so requested, we
dismiss the appeal per Texas Rule of Appellate Procedure 42.2(a).
 
							Brian Quinn
						          Chief Justice

Do not publish.

d>false
  false
  false
  
  
  EN-US
  X-NONE
  X-NONE
  0 pt
  0 pt
  
  
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
  
  
  
   
   
   
   
   
   
   
   
   
   
   
  







NOS. 07-10-0418-CR
                                                              
07-10-0419-CR
 
                                                   IN
THE COURT OF APPEALS
 
                                       FOR
THE SEVENTH DISTRICT OF TEXAS
 
                                                                 AT
AMARILLO
 
                                                                     PANEL
C
 
                                                                  JUNE
3, 2011
                                            ______________________________
 
                                                    BRYANT
KESSLER JONES,
 
                                                                                                                        Appellant
 
                                                                             v.
 
                                                        THE
STATE OF TEXAS, 
 
                                                                                                                        Appellee
 
_________________________________
 
         FROM THE CRIMINAL DISTRICT COURT NO. TWO OF TARRANT COUNTY;
 
                NOS.
1207009R & 1208348R; HON. WAYNE SALVANT, PRESIDING
                                           _______________________________
                                                                              
                                                   ABATEMENT
AND REMAND
                                           _______________________________
 
Before QUINN, C.J., and HANCOCK and PIRTLE, JJ.
Bryant Kessler Jones, appellant,
appeals his convictions for engaging in organized criminal activity.  Appellant timely perfected his appeals. The
clerks record was filed on November 4, 2010, and the reporters record on
March 3, 2011.  Appellants brief was due
on April 4, 2011.  On April 13, 2011, the
court sent a letter to counsel for appellant notifying her that the brief was
overdue and that it or a response was due on April 25, 2011.  Counsel filed a request to extend the time to
file the brief which was granted to May 25, 2011.  To date, no brief nor
an extension to file the brief has been filed. 
It appears as though appellant or his counsel simply ignored the
deadlines previously imposed.
            Those
convicted of criminal acts are entitled to effective assistance of counsel on
appeal.  The failure of counsel to timely
prosecute an appeal falls short of rendering such assistance.  Consequently, we abate the appeal and remand
the cause to the Criminal District Court No. Two of Tarrant
County (trial court) for further proceedings.  Upon remand, the trial court shall
immediately cause notice of a hearing to be given and, thereafter, conduct a
hearing to determine 1) whether appellant desires to prosecute this appeal, 2)
whether appellant is indigent and entitled to appointed counsel, and 3) whether
appellants current attorney was appointed or retained.  The trial court is ordered to execute
pertinent findings of fact on these matters. 
Should it be found that appellant desires to pursue the appeal, is
indigent, and his current legal counsel was appointed, then the trial court is
ordered to remove appellants current legal counsel and appoint another to
zealously represent appellants interest on appeal.   The name, address, phone number, telefax number, and state bar number of the new attorney
must also be included in the court's findings of fact and conclusions of
law.  Should it be determined that
counsel was retained, then this appellate court will initiate appropriate
disciplinary measures against him to secure compliance with its orders and the
ethical and fiduciary duties due his client. 
Lastly, the trial court shall also cause to be developed 1) a
supplemental clerk's record containing the findings of fact and conclusions of
law and 2) a reporter's record transcribing the evidence and argument presented
at the aforementioned hearing.  The
foregoing supplemental clerk's and reporters records must be filed by the
trial court with the clerk of this court on or before June 30, 2011.  Should additional time be needed to perform
these tasks, the trial court may request same on or before June 30, 2011.
It is so ordered.
                                                                                                            Per
Curiam
Do not publish.